            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 1 of 33




James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
Telephone: (973) 994-1700
Facsimile: (973) 994-1744
Email: jcecchi@carellabyrne.com

                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY M. SMITH on behalf of himself and all
 others similarly situated,
                                                              Case No.: 1:20-cv-06984-AT
                                Plaintiff,
                                                              AMENDED CLASS ACTION
 v.                                                           COMPLAINT

 MORGAN STANLEY SMITH BARNEY, LLC,                            DEMAND FOR A JURY TRIAL

                                Defendant.


       Plaintiff Timothy M. Smith (“Plaintiff”) brings this Class Action Complaint against

Morgan Stanley Smith Barney, LLC (“Morgan Stanley”), as an individual and on behalf of all

others similarly situated, and allege, on personal knowledge as to his own actions, the investigation

of his attorneys, and upon information and belief as to all other matters, as follows:

                                        INTRODUCTION


       1.      Plaintiff brings this class action against Morgan Stanley for its failure to properly

secure and safeguard personal identifiable information, including names, Social Security numbers,

passport numbers, addresses, telephone numbers, email addresses, account numbers, dates of birth,

income, asset value and holding information (collectively, “personal identifiable information” or

“PII”). Plaintiff also alleges Defendant failed to provide timely, accurate, and adequate notice to



                                                 1
                Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 2 of 33




Plaintiff and similarly situated Morgan Stanley current and former customers (“Class Members”)

that their PII had been lost and precisely what types of information was unencrypted and in the

possession of unknown third parties.

           2.      Morgan Stanley sells securities and other financial products throughout the world,

maintaining offices nationwide and globally. When individuals register for a Morgan Stanley

account, they are required to give the firm an extensive amount of PII for themselves and others

associated with the account. Morgan Stanley retains this information on computer hardware—even

after a customer closes an account— and promises the public it will protect “the confidentiality

and security of client information” by, among other things, using “computer safeguards and

secured files and buildings.”

           3.      This case does not involve a breach of a computer system by a third party, but rather

an unauthorized disclosure of the PII of Plaintiff and the class by Defendant to unknown third

parties.

           4.      On or about July 9, 2020, Morgan Stanley began notifying various state Attorneys

General about multiple data breaches that occurred as early as 2016. Around the same time,

Defendant mailed a Notice of Data Breach to current and former customers affected by the

breaches. First, in 2016, Morgan Stanley closed two data centers and decommissioned the

computer equipment. Morgan Stanley hired a vendor to remove customers’ data from the

equipment. Subsequently, Morgan Stanly learned that the data was not fully “wiped” clean, and

admits that “certain devices believed to have been wiped of all information still contained some

unencrypted data.” Now, according to Defendant, that equipment is missing.

           5.      Second, in 2019, Morgan Stanley disconnected and replaced multiple computer

servers in various branch locations. The old servers, which still contained customers’ data, were




                                                     2
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 3 of 33




thought to be encrypted, but Morgan Stanly subsequently learned that a “software flaw” on the

servers left “previously deleted data” on the hard drives “in an unencrypted form.” Now those

servers are also missing (the 2016 and 2019 incidents will be collectively referred to herein as the

“Data Breach”).

       6.      By obtaining, collecting, using, and deriving a benefit from Plaintiff’ and the Class

Members’ PII, Defendant assumed legal and equitable duties to those individuals. Defendant

admits that the unencrypted PII that has “left [its] possession” included PII from the account

holders and any “individual(s) associated with your account(s), including account names and

numbers (at Morgan Stanley and any linked bank accounts), Social Security number, passport

number, contact information, date of birth, asset value and holdings data.”

       7.      The missing equipment and servers contain everything unauthorized third-parties

need to illegally use Morgan Stanley’s current and former customers’ PII to steal their identities

and to make fraudulent purchases, among other things.

       8.      Not only can unauthorized third-parties access Defendant’s customers’ PII, the PII

can be sold on the dark web. Hackers can access and then offer for sale the unencrypted, unredacted

PII to criminals. Plaintiff and Morgan Stanley’s current and former customers face a lifetime risk

of identity theft, which is heightened here by the loss of customers’ Social Security number.

       9.      This PII was compromised due to Morgan Stanley’s negligent and/or careless acts

and omissions and the failure to protect customers’ data. In addition to Morgan Stanley’s failure

to prevent the Data Breach, Defendant failed to detect the Data Breach for years, and when they

did discover the Data Breach, it took them over a year, possibly longer, to report it to the affected

individuals and the states’ Attorneys General.




                                                 3
               Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 4 of 33




        10.       As a result of this delayed response, Plaintiff and Class Members were completely

unaware their PII had been compromised, and that they were, and continue to be, at significant

risk to identity theft and various other forms of personal, social, and financial harm throughout

their lives.

        11.       Plaintiff brings this action on behalf of all persons whose PII was compromised as

a result of Defendant’s failure to: (i) adequately protect its customers’ PII; (ii) warn customers of

its inadequate information security practices; and (iii) effectively secure hardware containing

protected PII using reasonable and effective security procedures free of vulnerabilities and

incidents. Defendant’s conduct constitutes negligence, the proximate cause of which caused

damages to Plaintiff and Class Members as alleged herein.


        12.       Alternatively, Defendant has been unjustly enriched. The amounts Plaintiff and

Class Members paid for Defendant’s goods and services should have been used, in part, to pay for

the administrative costs of data management and security, including the proper and safe disposal

of Plaintiff’s and Class Members’ PII. Under the principles of equity and good conscience,

Defendant should not be permitted to retain the money belonging to Plaintiff and Class Members,

because Defendant failed to implement the data management and security measures mandated by

industry standards.


        13.       Plaintiff and Class Members have suffered injury as a result of Defendant’s

conduct. These injuries include: (i) lost or diminished value of PII; (ii) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to mitigate the

actual consequences of the Data Breach, including but not limited to lost time, and (iv) the




                                                  4
              Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 5 of 33




continued and certainly an increased risk to their PII, which: (a) remains unencrypted and available

on the missing equipment for unauthorized third parties to access and abuse; and (b) may remain

backed up in Defendant’s possession and is subject to further unauthorized disclosures so long as

Defendant fails to undertake appropriate and adequate measures to protect the PII.

        14.      Morgan Stanley disregarded the rights of Plaintiff and Class Members by

intentionally, willfully, recklessly, or negligently failing to take and implement adequate and

reasonable measures to ensure that its customers’ PII was safeguarded, failing to take available

steps to prevent an unauthorized disclosure of data, and failing to follow applicable, required and

appropriate protocols, policies and procedures regarding the encryption of data, even for internal

use. As the result, the PII of Plaintiff and Class Members was compromised through disclosure to

an unknown and unauthorized third party. Plaintiff and Class Members have a continuing interest

in ensuring that their information is and remains safe, and they should be entitled to injunctive and

other equitable relief.

                                             PARTIES

        12.      Plaintiff Timothy M. Smith is a citizen of the State of North Carolina, residing in

Knightdale, North Carolina. Mr. Smith is the primary account holder of the Morgan Stanley IRA.

This account is not still active. On or about July 15, 2020, Mr. Smith received Morgan Stanley’s

Notice of Data Breach, dated July 9, 2020. The notice specifically stated that his information

associated with his account was likely subject to the Data Breach.

        13.      Defendant Morgan Stanley Smith Barney, LLC is a limited liability company

organized under the laws of Delaware, with its principal place of business headquartered at 1585

Broadway, New York, NY 10036. Morgan Stanley Domestic Holdings, Inc. (“MSDHI”) is the




                                                  5
             Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 6 of 33




sole member of Defendant Morgan Stanley Smith Barney, LLC.                   MSDHI is a Delaware

corporation with its principal place of business in New York, New York.

                                 JURISDICTION AND VENUE

       14.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332(d) because this is a class action wherein the amount of controversy exceeds the sum or value

of $5 million, exclusive of interest and costs, there are more than 100 members in the proposed

class, and at least one member of the class is a citizen of a state different from Defendant. Plaintiff

is a citizen of North Carolina and therefore diverse from Defendant, which is headquartered in

New York.

                                   FACTUAL ALLEGATIONS

       15.      Morgan Stanley is a multinational investment bank and financial services company

with offices in over 40 countries with more than 60,000 employees. The firm’s clients include

corporations, governments, institutions, and individuals. Morgan Stanley ranked No. 62 in the

2019 Fortune 500 list of the largest United States corporations by total revenue.

       16.      Plaintiff and the Class Members, as current and former customers, relied on this

sophisticated Defendant to keep their PII confidential and securely maintained, to use this

information for business purposes only, and to make only authorized disclosures of this

information. Customers demand security to safeguard their PII.

       17.      Defendant had a duty to adopt reasonable measures to protect Plaintiff’s and Class

Members’ PII from involuntary disclosure to third parties. Morgan Stanley touts the secure nature

of its system in its “Privacy Pledge”:

       Morgan Stanley's long-standing commitment to safeguard the privacy of
       information our clients entrust to us is essential to our goal to be the world’s first
       choice for financial services. Protecting the confidentiality and security of client


                                                  6
             Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 7 of 33




       information has always been an integral part of how we conduct our business
       worldwide.

       We pledge to continue to ensure that our global business practices protect your
       privacy. (emphasis added) 1

       18.      Morgan Stanley also claims that the firm “use[s] personal information . . . to detect

security incidents and protect against malicious, deceptive, fraudulent, or illegal activity.” 2 The

company further claims:

       To protect your personal information from unauthorized access and use, we use
       security measures that comply with federal law. These measures include computer
       safeguards and secured files and buildings. We have policies governing the proper
       handling of customer information by personnel and requiring third parties that
       provide support to adhere to appropriate security standards with respect to such
       information. 3

       19.      Morgan Stanley collects and maintains PII from its individual account holders,

including but not limited to: “Social Security number and income;” “investment experience and

risk tolerance;” and “checking account number and wire transfer instructions. 4

       20.      Individual Morgan Stanley account holders may also supply the firm with personal

identification (including passport numbers), mailing and billing addresses, telephone numbers,

emails addresses, dates of birth, bank account numbers, and specific asset value and holdings

information.



The Data Breach




1
  Morgan Stanley’s Privacy Pledge, available at: https://www.morganstanley.com/privacy-
pledge
2
  Morgan Stanley’s U.S. Privacy Policy and Notice, available at:
https://www.morganstanley.com/disclaimers/us-privacy-policy-and-notice.html
3
  Morgan Stanley’s U.S. Customer Privacy Notice, available at:
https://www.morganstanley.com/disclaimers/im-customer-privacy-notice.pdf
4
  Id.

                                                  7
              Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 8 of 33




        21.      Beginning on or about July 9, 2020, Morgan Stanley sent customers a Notice of

Data Breach 5. Morgan Stanley, identifying itself as “Morgan Stanley Smith Barney LLC. Member

SIPC. / Morgan Stanley Private Bank, National Association. Member FDIC,” informed the

recipients of the notice that:

        In 2016, Morgan Stanley closed two data centers and decommissioned the
        computer equipment that processed client information in both locations. As is
        customary, we contracted with a vendor to remove the data from the devices. We
        subsequently learned that certain devices believed to have been wiped of all
        information still contained some unencrypted data. We have worked with outside
        technical experts to understand the facts and any potential risks [(the “Data Center
        Event”)]. 6

        22.      On or about July 10, 2020, Morgan Stanley sent data breach notifications to various

state Attorneys General, including Iowa’s Attorney General Tom Miller, signed by Gerard Brady,

Morgan Stanley’s Chief Information Security Officer. Brady reported the 2016 incident above and

added information about another related breach that began in 2019:

        Separately, in 2019, Morgan Stanley disconnected and replaced certain computer
        servers (the “WAAS device”) in local branch offices. Those servers had stored
        information on encrypted disks that may have included personal information.
        During a recent inventory, we were unable to locate a small number of those
        devices. The manufacturer subsequently informed us of a software flaw that could
        have resulted in small amounts of previously deleted data remaining on the disks in
        unencrypted form. We have worked with outside technical experts to understand
        the facts and any potential risks (the “WAAS Device Event”). 7

        23.      Morgan Stanley admitted in the Notice of Data Breach and the letters to the

Attorneys General that the hardware involved in both the 2016 Data Center Event and the 2019

WAAS Device Event “left our possession” at some point containing unencrypted information, and




5
  See Notice of Data Breach, filed July 10, 2020 with the California Attorney General, a true and
correct copy of which is attached hereto as Exhibit 1 (“Ex. 1”).
6
  Ex. 1, p. 1.
7
  See Letter from Morgan Stanley’s Gerard Brady to Iowa’s Attorney General Tom Miller, dated
July 10, 2020, attached hereto as Exhibit 2 (“Ex. 2”).

                                                  8
              Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 9 of 33




“it is possible that data associated with your account(s) could have remained on some of the devices

when they left our possession.” 8

        24.      Defendant further admitted that the unencrypted PII that left its “possession”

included information from the account holder and any “individual(s) associated with your

account(s), including account names and numbers (at Morgan Stanley and any linked bank

accounts), Social Security number, passport number, contact information, date of birth, asset value

and holdings data.” 9

        25.      For an UTMA/CA account, for example, the lost PII would include PII belonging

to the UTMA/CA custodian managing the account and the minor account holder.

        26.      In response to the Data Breach, Morgan Stanley claims it has “instituted enhanced

security procedures on your account(s), including continuous fraud monitoring and monitoring of

information about malicious online activity and evidence of misuse of any Morgan Stanley data.”

It has also “taken steps to further strengthen controls aimed at reducing the risk that such an

incident could occur in the future.” 10

        27.      The equipment containing Plaintiff’s and Class Members’ unencrypted information

is missing, and is or may end up for sale on the dark web, or simply fall into the hands of companies

that will use the detailed PII for targeted marketing without the affected customers’ approval.

Unauthorized individuals can easily access Morgan Stanley’s customers’ unencrypted, unredacted

information from these multiple devices, including Social Security numbers, passport numbers,

addresses, telephone numbers, email addresses, checking account numbers, dates of birth, income,

asset value and holding information.



8
  Ex. 2
9
  Exs. 1, 2.
10
   Exs. 1, 2.

                                                 9
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 10 of 33




       28.     Defendant did not use reasonable security procedures and practices appropriate to

the nature of the sensitive, unencrypted information it was maintaining for current and former

customers, causing Plaintiff’s and Class Members’ PII to be exposed.

Securing PII and Preventing Data Breaches

       29.     Defendant could have prevented this Data Breach by properly encrypting the lost

equipment and computer files containing PII on those lost hard drives. And, as Defendant claims

it does, properly securing the “building” or location housing the equipment. Or Morgan Stanley

could have destroyed the data.

       30.     Defendant’s negligence in safeguarding its customers’ PII is exacerbated by the

repeated warnings and alerts directed to protecting and securing electronics. Indeed, Morgan

Stanley suffered similar breaches just two years before the Data Breach that involved stolen

equipment containing customer PII. 11

       31.     Defendant has acknowledged the sensitive and confidential nature of the PII. To be

sure, collection, maintaining, and protecting PII is vital to many of Defendant’s business purposes.

Defendant has acknowledged through conduct and statements that the misuse or inadvertent

disclosure of PII can pose major privacy and financial risks to impacted individuals, and that under

state law they may not disclose and must take reasonable steps to protect PII from improper release

or disclosure. Despite the prevalence of public announcements of data breach and data security

compromises, and despite its own acknowledgments of data security compromises, and despite




11
   Aruna Viswanatha, Morgan Stanley Fined $1 Million for Client Data Breach, The Wall Street
Journal (2016), available at: https://www.wsj.com/articles/morgan-stanley-fined-1-million-for-
client-data-breach-1465415374.



                                                10
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 11 of 33




their own acknowledgment of its duties to keep PII private and secure, Defendant failed to take

appropriate steps to protect the PII of Plaintiff and the proposed Class from being compromised.

       32.     The Federal Trade Commission (“FTC”) defines identity theft as “a fraud

committed or attempted using the identifying information of another person without authority.” 12

The FTC describes “identifying information” as “any name or number that may be used, alone or

in conjunction with any other information, to identify a specific person,” including, among other

things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s

license or identification number, alien registration number, government passport number,

employer or taxpayer identification number.” 13

       33.     The ramifications of Defendant’s failure to keep its customers PII secure are long

lasting and severe. Once PII is stolen, particularly Social Security numbers, fraudulent use of that

information and damage to victims may continue for years.

Value of Personal Identifiable Information

       34.     The PII of consumers remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200. 14 Experian reports that a stolen credit or debit




12
   17 C.F.R. § 248.201 (2013).
13
   Id.
14
   Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, Oct.
16, 2019, available at: https://www.digitaltrends.com/computing/personal-data-sold-on-the-
dark-web-how-much-it-costs/.

                                                  11
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 12 of 33




card number can sell for $5 to $110 on the dark web. 15 Criminals can also purchase access to entire

company data breaches from $900 to $4,500. 16

       35.     Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are difficult

for an individual to change. The Social Security Administration stresses that the loss of an

individual’s Social Security number, as is the case here, can lead to identity theft and extensive

financial fraud:

       A dishonest person who has your Social Security number can use it to get other
       personal information about you. Identity thieves can use your number and your
       good credit to apply for more credit in your name. Then, they use the credit cards
       and don’t pay the bills, it damages your credit. You may not find out that someone
       is using your number until you’re turned down for credit, or you begin to get calls
       from unknown creditors demanding payment for items you never bought. Someone
       illegally using your Social Security number and assuming your identity can cause
       a lot of problems. 17

       36.     Moreover, it is no easy task to change or cancel a stolen Social Security number.

An individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility of

misuse of a Social Security number is not permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

       37.     Even then, a new Social Security number may not be effective. According to Julie

Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the




15
   Here’s How Much Your Personal Information Is Selling for on the Dark Web, Experian, Dec.
6, 2017, available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
personal-information-is-selling-for-on-the-dark-web/.
16
   In the Dark, VPNOverview, 2019, available at: https://vpnoverview.com/privacy/anonymous-
browsing/in-the-dark/.
17
   Social Security Administration, Identity Theft and Your Social Security Number, available at:
http://www.ssa.gov/pubs/EN-05-10064.pdf

                                                 12
           Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 13 of 33




new number very quickly to the old number, so all of that old bad information is quickly inherited

into the new Social Security number.” 18

         38.   Based on the foregoing, the information compromised in the Data Breach is

significantly more valuable than the loss of, for example, credit card information in a retailer data

breach, because, there, victims can cancel or close credit and debit card accounts. The information

compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to

change—Social Security number, passport number, name, date of birth, address, and asset holdings

and other financial information.

         39.   This data demands a much higher price on the black market. Martin Walter, senior

director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

personally identifiable information and Social Security numbers are worth more than 10x on the

black market.” 19

         40.   Among other forms of fraud, identity thieves may obtain driver’s licenses,

government benefits, medical services, and housing or even give false information to police.

         41.   The fraudulent activity resulting from the Data Breach may not come to light for

years.




18
  Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR
(Feb. 9, 2015), available at: http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-
s-hackers-has-millionsworrying-about-identity-theft.
19
   Time Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, (Feb. 6, 2015), available at:
https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
price-of-stolen-credit-card-numbers.html



                                                 13
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 14 of 33




       42.     There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

       [L]aw enforcement officials told us that in some cases, stolen data may be held for
       up to a year or more before being used to commit identity theft. Further, once stolen
       data have been sold or posted on the Web, fraudulent use of that information may
       continue for years. As a result, studies that attempt to measure the harm resulting
       from data breaches cannot necessarily rule out all future harm. 20

       43.     At all relevant times, Defendant knew, or reasonably should have known, of the

importance of safeguarding its current and former customers’ PII, including Social Security

numbers and dates of birth, and of the foreseeable consequences that would occur if Defendant’s

data security system was breached, including, specifically, the significant costs that would be

imposed on Defendant’s customers as a result of a breach.

       44.     Plaintiff and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent use of their PII.

       45.     Defendant was, or should have been, fully aware of the unique type and the

significant volume of data on Defendant’s decommissioned equipment, amounting to potentially

millions of individuals’ detailed, personal, finance-related information and thus, the significant

number of individuals who would be harmed by the loss of decommissioned equipment containing

unencrypted data.

       46.     To date, Defendant has offered its customers only two years of credit monitoring

service through a single credit bureau, Experian. The offered service is inadequate to protect




20
   Report to Congressional Requesters, GAO, at 29 (June 2007), available at:
http://www.gao.gov/new.items/d07737.pdf.

                                                14
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 15 of 33




Plaintiff and Class Members from the threats they face for years to come, particularly in light of

the PII at issue here.

        47.     The injuries to Plaintiff and Class Members were directly and proximately caused

by Defendant’s failure to implement or maintain adequate data security measures for its current

and former customers’ PII.

Plaintiff Timothy Smith’s Experience

        48.     In or about September 23, 2004, Mr. Smith opened his Simple IRA retirement

account at Morgan Stanley through his previous employer.

        49.     Mr. Smith supplied Morgan Stanley with his personal identifiable information,

including but not limited to his address and Social Security number when he opened his account.

The account no longer remains active as of the date of the filing of this Complaint.

        50.     Mr. Smith received the Notice of Data Breach, dated July 9, 2020. It was addressed

to “Timothy Mark Smith Simple IRA dated 9/23/04.”

        51.     As a result of the Data Breach notice, Mr. Smith spent time dealing with the

consequences of the Data Breach, which includes time spent verifying the legitimacy of the Notice

of Data Breach with counsel and time spent discussing the theft of his identity by a Georgia

resident with North Carolina government officials, as set forth in the following paragraph. This

time can never be recovered.

        52.     On or about July 13, 2020, and approximately two days prior to receiving the Notice

of Data Breach, Mr. Smith was contacted by an official from the North Carolina Division of

Employment Security who inquired about his filing for unemployment benefits with the Division

beginning in February 2000. This official informed Mr. Smith that the State of North Carolina had

transmitted $14,000 in unemployment benefits to a person in Georgia who provided the Division




                                                15
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 16 of 33




with Mr. Smith’s Social Security number, date of birth, and other relevant PII that is provided in

order to obtain unemployment benefits in the State of North Carolina. After learning this

information, Mr. Smith communicated to the Division official that he was in fact not requesting

unemployment benefits, and that the person in question residing in Georgia who was collecting

those benefits was doing so under Mr. Smith’s stolen identity.

       53.     Mr. Smith is very careful about sharing his PII, and has never knowingly

transmitted unencrypted PII over the internet or any other unsecured source.

       54.     Mr. Smith stores any and all information containing his PII in a safe and secure

digital location, and destroys any documents he receives in the mail that contain any of his PII, or

that may contain any information that could otherwise be used to compromise his credit card

accounts and identity. Moreover, Mr. Smith diligently chooses unique usernames and passwords

for his various online accounts.

       55.     Mr. Smith suffered actual injury and damages in paying annual fees to Defendant

for facilitating his trading account before the Data Breach, expenditures that he would not have

incurred had Defendant disclosed that it lacked data security practices adequate to safeguard

customers’ PII.

       56.     Mr. Smith suffered actual injury in the form of damages to and diminution in the

value of his PII -- a form of intangible property -- that Mr. Smith entrusted to Morgan Stanley for

the purpose of facilitating his trading account, which was compromised in the Data Breach.

       57.     Mr. Smith suffered lost time, annoyance, interference, and inconvenience as a result

of the Data Breach and has anxiety and increased concerns for the loss of his privacy and fact that

due to the Date Breach, a criminal stole his identity and is currently collecting unemployment

benefits from the State of North Carolina under Mr. Smith’s stolen identity.




                                                16
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 17 of 33




       58.       Mr. Smith has suffered and will continue to suffer imminent and impending injury

arising from the ongoing theft of his identity, which is compounded by the substantially increased

risk of future fraud, identity theft, and misuse resulting from his PII, especially his Social Security

number, being placed in the hands of criminals and other unauthorized third-parties.

       59.       Mr. Smith has a continuing interest in ensuring that his PII that remains backed up

in Morgan Stanley’s computer systems and is sufficiently protected and safeguarded from future

data breaches.

                                      CLASS ALLEGATIONS

       60.       Plaintiff brings this nationwide class action on behalf of himself and on behalf of

all others similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules

of Civil Procedure.

       61.       The Nationwide Class that Plaintiff seeks to represent is defined as follows:

       All individuals whose PII was compromised in the data breach first announced by
       Morgan Stanley on or about July 9, 2020 (the “Nationwide Class”).

       62.       Excluded from the Class are the following individuals and/or entities:

       Defendant and Defendant’s parents, subsidiaries, affiliates, officers and directors,
       current or former employees, and any entity in which Defendant has a controlling
       interest; all individuals who make a timely election to be excluded from this
       proceeding using the correct protocol for opting out; any and all federal, state or
       local governments, including but not limited to their departments, agencies,
       divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all
       judges assigned to hear any aspect of this litigation, as well as their immediate
       family members.

       63.       Plaintiff reserves the right to modify or amend the definition of the proposed classes

before the Court determines whether certification is appropriate.

       64.       Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class is so numerous that

joinder of all members is impracticable. Defendant has identified thousands of customers whose



                                                  17
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 18 of 33




PII may have been improperly accessed in the Data Breach, and the Class is apparently identifiable

within Defendant’s records.

       65.     Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact

common to the Class exists and predominate over any questions affecting only individual Class

Members. These include:

       a.      Whether and to what extent Defendant had a duty to protect the PII of Plaintiff and

               Class Members;

       b.      Whether Defendant had respective duties not to disclose the PII of Plaintiff and

               Class Members to unauthorized third parties;

       c.      Whether Defendant had respective duties not to use the PII of Plaintiff and Class

               Members for non-business purposes;

       d.      Whether Defendant failed to adequately safeguard the PII of Plaintiff and Class

               Members;

       e.      Whether and when Defendant actually learned of the Data Breach;

       f.      Whether Defendant adequately, promptly, and accurately informed Plaintiff and

               Class Members that their PII had been compromised;

       g.      Whether Defendant violated their common law duties to Plaintiff and Class

               Members by failing to promptly notify Plaintiff and Class Members that their PII

               had been compromised;

       h.      Whether Defendant failed to implement and maintain reasonable security

               procedures and practices appropriate to the nature and scope of the information

               compromised in the Data Breach;




                                               18
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 19 of 33




       i.      Whether Defendant adequately addressed and fixed the vulnerabilities which

               permitted the Data Breach to occur;

       j.      Whether Plaintiff and Class Members are entitled to actual damages and/or punitive

               damages as a result of Defendant’s wrongful conduct;

       k.      Whether Plaintiff and Class Members are entitled to restitution as a result of

               Defendant’s wrongful conduct;

       l.      Whether Plaintiff and Class Members are entitled to injunctive relief to redress the

               imminent and currently ongoing harm faced as a result of the Data Breach.

       66.     Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiff’s claims are typical of those of other

Class Members because all had their PII compromised as a result of the Data Breach, due to

Defendant’s misfeasance.

       67.     Policies Generally Applicable to the Class: This class action is also appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the Class Members, and making final injunctive relief appropriate with respect

to the Class as a whole. Defendant’s policies challenged herein apply to and affect Class Members

uniformly and Plaintiff’s challenge of these policies hinges on Defendant’s conduct with respect

to the Class as a whole, not on facts or law applicable only to Plaintiff.

       68.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiff will fairly and adequately represent

and protect the interests of the Class Members in that they have no disabling conflicts of interest

that would be antagonistic to those of the other Members of the Class. Plaintiff seeks no relief that

is antagonistic or adverse to the Members of the Class and the infringement of the rights and the

damages they have suffered are typical of other Class Members. Plaintiff has retained counsel




                                                 19
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 20 of 33




experienced in complex consumer class action litigation, and Plaintiff intends to prosecute this

action vigorously.

       69.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an

appropriate method for fair and efficient adjudication of the claims involved. Class action

treatment is superior to all other available methods for the fair and efficient adjudication of the

controversy alleged herein; it will permit a large number of Class Members to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, and expense that hundreds of individual actions would require.

Class action treatment will permit the adjudication of relatively modest claims by certain Class

Members, who could not individually afford to litigate a complex claim against large corporations,

like Defendant. Further, even for those Class Members who could afford to litigate such a claim,

it would still be economically impractical and impose a burden on the courts.

       70.     The nature of this action and the nature of laws available to Plaintiff and Class

Members make the use of the class action device a particularly efficient and appropriate procedure

to afford relief to Plaintiff and Class Members for the wrongs alleged because Defendant would

necessarily gain an unconscionable advantage since they would be able to exploit and overwhelm

the limited resources of each individual Class Member with superior financial and legal resources;

the costs of individual suits could unreasonably consume the amounts that would be recovered;

proof of a common course of conduct to which Plaintiff was exposed is representative of that

experienced by the Class and will establish the right of each Class Member to recover on the cause

of action alleged; and individual actions would create a risk of inconsistent results and would be

unnecessary and duplicative of this litigation.




                                                  20
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 21 of 33




       71.     The litigation of the claims brought herein is manageable. Defendant’s uniform

conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

Members demonstrates that there would be no significant manageability problems with

prosecuting this lawsuit as a class action.

       72.     Adequate notice can be given to Class Members directly using information

maintained in Defendant’s records.

       73.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to

properly secure the PII of Class Members, Defendant may continue to refuse to provide proper

notification to Class Members regarding the Data Breach, and Defendant may continue to act

unlawfully as set forth in this Complaint.

       74.     Further, Defendant has acted or refused to act on grounds generally applicable to

the Class and, accordingly, final injunctive or corresponding declaratory relief with regard to the

Class Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

Procedure.

       75.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

       a.      Whether Defendant owed a legal duty to Plaintiff and Class Members to exercise

               due care in collecting, storing, using, and safeguarding their PII;

       b.      Whether Defendant breached a legal duty to Plaintiff and Class Members to

               exercise due care in collecting, storing, using, and safeguarding their PII;




                                                21
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 22 of 33




       c.      Whether Defendant failed to comply with its own policies and applicable laws,

               regulations, and industry standards relating to data security;

       d.      Whether an implied contract existed between Defendant on the one hand, and

               Plaintiff and Class Members on the other, and the terms of that implied contract;

       e.      Whether Defendant breached their implied contract with Plaintiff and Class

               Members to adequately secure and protect Plaintiff’ and Class Members’ PII;

       f.      Whether Defendant adequately, and accurately informed Plaintiff and Class

               Members that their PII had been compromised;

       g.      Whether Defendant failed to implement and maintain reasonable security

               procedures and practices appropriate to the nature and scope of the information

               compromised in the Data Breach; and

       h.      Whether Class Members are entitled to actual damages, injunctive relief, and/or

               punitive damages as a result of Defendant’s wrongful conduct.

                                    CLAIMS FOR RELIEF

                                         COUNT I
                                         Negligence
                      (On Behalf of Plaintiff and the Nationwide Class)

       76.     Plaintiff re-alleges and incorporate by reference herein all of the allegations

contained in the preceding paragraphs.

       77.     As a condition of their using the services of Defendant, customers were obligated

to provide Defendant with certain PII, including their date of birth, mailing addresses, Social

Security numbers, passport numbers and personal financial information.




                                                22
           Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 23 of 33




         78.   Plaintiff and the Class Members entrusted their PII to Defendant on the premise

and with the understanding that Defendant would safeguard their information, use their PII for

business purposes only, and/or not disclose their PII to unauthorized third parties.

         79.   Defendant has full knowledge of the sensitivity of the PII and the types of harm

that Plaintiff and Class Members could and would suffer if the PII were wrongfully disclosed.

         80.   Defendant knew or reasonably should have known that the failure to exercise due

care in the collecting, storing, and using of their customers’ PII involved an unreasonable risk of

harm to Plaintiff and Class Members, even if the harm occurred through the criminal acts of a third

party.

         81.   Defendant had a duty to exercise reasonable care in safeguarding, securing, and

protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

Defendant’s security protocols to ensure that Plaintiff’s and Class Members’ information in

Defendant’s possession was adequately secured and protected.

         82.   Defendant also had a duty to have procedures in place to detect and prevent the

improper access and misuse of Plaintiff’s and Class Members’ PII.

         83.   Defendant’s duty of care arose as a result of, among other things, the special

relationship that existed between Morgan Stanley and its clients. Defendant was in position to

ensure that the PII of Plaintiff and Class Members was secure and that it was safeguarding and

protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

unauthorized parties.

         84.   Defendant was subject to an “independent duty,” untethered to any contract

between Morgan Stanley and Plaintiff or Class Members.




                                                23
           Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 24 of 33




       85.     A breach of security, unauthorized access, and resulting injury to Plaintiff and the

Class Members was reasonably foreseeable, particularly in light of Defendant’s inadequate

security practices and previous breach incidents involving Morgan Stanley customers’ PII on

stolen equipment.

       86.     Plaintiff and the Class Members were the foreseeable and probable victims of any

inadequate security practices and procedures. Defendant knew of should have known of the

inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of

providing adequate security of that PII, and the necessity for encrypting PII stored on Defendant’s

systems.

       87.     Defendant’s own conduct created a foreseeable risk of harm to Plaintiff and Class

Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

and opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also

included its decisions not to comply with industry standards for the safekeeping of Plaintiff’ and

Class Members’ PII, including basic encryption techniques freely available to Defendant.

       88.     Plaintiff and the Class Members had no ability to protect their PII that was in, and

possibly remains in, Defendant’s possession.

       89.     Defendant was in a position to protect against the harm suffered by Plaintiff and

Class Members as a result of the Data Breach.

       90.     Defendant had and continues to have a duty to adequately disclose that the PII of

Plaintiff and Class Members within Defendant’s possession might have been compromised, how

it was compromised, and precisely the types of data that were compromised and when. Such notice

was necessary to allow Plaintiff and the Class Members to take steps to prevent, mitigate, and

repair any identity theft and the fraudulent use of their PII by third parties.




                                                  24
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 25 of 33




       91.     Defendant had a duty to employ proper procedures to prevent the unauthorized

dissemination of the PII of Plaintiff and Class Members.

       92.     Defendant has admitted that the PII of Plaintiff and Class Members was wrongfully

lost and disclosed to unauthorized third persons as a result of the Data Breach.

       93.     Defendant, through its actions and/or omissions, unlawfully breached its duties to

Plaintiff and Class Members by failing to implement industry protocols and exercise reasonable

care in protecting and safeguarding the PII of Plaintiff and Class Members during the time the PII

was within Defendant’s possession or control.

       94.     Defendant improperly and inadequately safeguarded the PII of Plaintiff and Class

Members in deviation of standard industry rules, regulations, and practices at the time of the Data

Breach.

       95.     Defendant failed to heed industry warnings and alerts to provide adequate

safeguards to protect customers’ PII in the face of increased risk of theft.

       96.     Defendant, through its actions and/or omissions, unlawfully breached its duty to

Plaintiff and Class Members by failing to have appropriate procedures in place to detect and

prevent dissemination of its customers’ PII.

       97.     Defendant, through its actions and/or omissions, unlawfully breached its duty to

adequately and timely disclose to Plaintiff and Class Members the existence and scope of the Data

Breach.

       98.     But for Defendant’s wrongful and negligent breach of duties owed to Plaintiff and

Class Members, the PII of Plaintiff and Class Members would not have been compromised.

       99.     There is a close causal connection between Defendant’s failure to implement

security measures to protect the PII of Plaintiff and Class Members and the harm suffered or risk




                                                 25
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 26 of 33




of imminent harm suffered by Plaintiff and the Class. Plaintiff’ and Class Members’ PII was lost

and accessed as the proximate result of Defendant’s failure to exercise reasonable care in

safeguarding such PII by adopting, implementing, and maintaining appropriate security measures.

       100.    As a direct and proximate result of Defendant’s negligence, Plaintiff and Class

Members have suffered and will suffer injury, including but not limited to: (i) actual identity theft;

(ii) the loss of the opportunity of how their PII is used; (iii) the compromise, publication, and/or

theft of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and

recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity

costs associated with effort expended and the loss of productivity addressing and attempting to

mitigate the actual and future consequences of the Data Breach, including but not limited to efforts

spent researching how to prevent, detect, contest, and recover from tax fraud and identity theft;

(vi) costs associated with placing freezes on credit reports; (vii) the continued risk to their PII,

which remain in Defendant’s possession and is subject to further unauthorized disclosures so long

as Defendant fails to undertake appropriate and adequate measures to protect the PII of customers

in their continued possession; (viii) future costs in terms of time, effort, and money that will be

expended to prevent, detect, contest, and repair the impact of the PII compromised as a result of

the Data Breach for the remainder of the lives of Plaintiff and Class Members; and (ix) the

diminished value of Defendant’s goods and services they received.

       101.    As a direct and proximate result of Defendant’s negligence, Plaintiff and Class

Members have suffered and will continue to suffer other forms of injury and/or harm, including,

but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-

economic losses.




                                                 26
             Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 27 of 33




                                            COUNT II
                                        Invasion of Privacy
                         (On Behalf of Plaintiff and the Nationwide Class)

           102.   Plaintiff re-alleges and incorporate by reference herein all of the allegations

contained in the preceding paragraphs.

           103.   Plaintiff and Class Members had a legitimate expectation of privacy to their PII and

were entitled to the protection of this information against disclosure to unauthorized third parties.

           104.   Defendant owed a duty to its customers, including Plaintiff and Class Members, to

keep their PII contained as a part thereof, confidential.

           105.   Defendant failed to protect and released to unknown and unauthorized third parties

the PII of Plaintiff and Class Members.

           106.   Defendant allowed unauthorized and unknown third parties access to and

examination of the PII of Plaintiff and Class Members, by way of Defendant’s failure to protect

the PII.

           107.   The unauthorized release to, custody of, and examination by unauthorized third

parties of the PII of Plaintiff and Class Members is highly offensive to a reasonable person.

           108.   The intrusion was into a place or thing, which was private and is entitled to be

private. Plaintiff and Class Members disclosed their PII to Defendant as part of its use of

Defendant’s services, but privately with an intention that the PII would be kept confidential and

would be protected from unauthorized disclosure. Plaintiff and Class Members were reasonable in

their belief that such information would be kept private and would not be disclosed without their

authorization.




                                                   27
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 28 of 33




       109.    The Data Breach at the hands of Defendant constitutes an intentional interference

with Plaintiff and Class Members’ interest in solitude or seclusion, either as to their persons or as

to their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.

       110.    Defendant acted with a knowing state of mind when it permitted the Data Breach

to occur because it was with actual knowledge that its information security practices were

inadequate and insufficient.

       111.    Because Defendant acted with this knowing state of mind, it had notice and knew

the inadequate and insufficient information security practices would cause injury and harm to

Plaintiff and Class Members.

       112.    As a proximate result of the above acts and omissions of Defendant, the PII of

Plaintiff and Class Members was disclosed to third parties without authorization, causing Plaintiff

and Class Members to suffer damages.

       113.    Unless and until enjoined, and restrained by order of this Court, Defendant’s

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that the PII maintained by Defendant can be viewed, distributed, and used by

unauthorized persons for years to come. Plaintiff and Class Members have no adequate remedy at

law for the injuries in that a judgment for monetary damages will not end the invasion of privacy

for Plaintiff and the Class.

                                         COUNT III
                                      Negligence Per Se
                       (On Behalf of Plaintiff and the Nationwide Class)

       114.    Plaintiff re-alleges and incorporate by reference herein all of the allegations

contained in the preceding paragraphs.




                                                 28
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 29 of 33




        115.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendant’s, of failing to use reasonable measures to protect PII. The FTC publications and orders

described above also form part of the basis of Defendant’s duty in this regard.

        116.    Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and not complying with applicable industry standards. Defendant’s conduct was

particularly unreasonable given the nature and amount of PII it obtained and stored, and the

foreseeable consequences of the Data Breach for companies of Defendant’s magnitude, including,

specifically, the immense damages that would result to Plaintiff and Class Members due to the

valuable nature of the PII at issue in this case—including social security numbers.

        117.    Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.

        118.    Plaintiff and Class Members are within the class of persons that the FTC Act was

intended to protect.

        119.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of its failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiff and the Class Members.

        120.    As a direct and proximate result of Defendant’s negligence per se, Plaintiff and

Class Members have suffered and will suffer injury, including but not limited to: (i) actual identity

theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or

theft of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and

recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity

costs associated with effort expended and the loss of productivity addressing and attempting to




                                                  29
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 30 of 33




mitigate the actual and future consequences of the Data Breach, including but not limited to efforts

spent researching how to prevent, detect, contest, and recover from tax fraud and identity theft;

(vi) costs associated with placing freezes on credit reports; (vii) the continued risk to their PII,

which remain in Defendant’s possession and is subject to further unauthorized disclosures so long

as Defendant fails to undertake appropriate and adequate measures to protect the PII of customers

and former customers in its continued possession; (viii) future costs in terms of time, effort, and

money that will be expended to prevent, detect, contest, and repair the impact of the PII

compromised as a result of the Data Breach for the remainder of the lives of Plaintiff and Class

Members; and (ix) the diminished value of Defendant’s goods and services they received.

       121.    As a direct and proximate result of Defendant’s negligence per se, Plaintiff and

Class Members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.

                                          COUNT IV
                                      Unjust Enrichment
                       (On Behalf of Plaintiff and the Nationwide Class)

       122.    Plaintiff re-alleges and incorporate by reference herein all of the allegations

contained in the preceding paragraphs.

       123.    Plaintiff and Class Members conferred a monetary benefit on Defendant.

Specifically, they purchased goods and services from Defendant and provided Defendant with

their PII. In exchange, Plaintiff and Class Members should have received from Defendant the

goods and services that were the subject of the transaction and should have been entitled to have

Defendant protect their PII with adequate data security.




                                                30
          Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 31 of 33




       124.    Defendant knew that Plaintiff and Class Members conferred a benefit on Defendant

and accepted and have accepted or retained that benefit. Defendant profited from the purchases

and used the PII of Plaintiff and Class Members for business purposes.

       125.    The amounts Plaintiff and Class Members paid for Defendant’s goods and services

should have been used, in part, to pay for the administrative costs of data management and security,

including the proper and safe disposal of Plaintiff’ and Class Members’ PII.

       126.    Under the principles of equity and good conscience, Defendant should not be

permitted to retain the money belonging to Plaintiff and Class Members, because Defendant failed

to implement the data management and security measures that are mandated by industry standards.

       127.    Defendant failed to secure the PII of Plaintiff and Class Members and, therefore,

did not provide full compensation for the benefit Plaintiff and Class Members provided.

       128.    Defendant acquired the PII through inequitable means in that it failed to disclose

the inadequate security practices previously alleged.

       129.    If Plaintiff and Class Members knew that Defendant would not secure their PII

using adequate security, they would not have made purchases or developed a financial relationship

with Defendant.

       130.    Plaintiff and Class Members have no adequate remedy at law.

       131.    As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

Members have suffered and will suffer injury, including but not limited to: (i) actual identity theft;

(ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft

of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and recovery

from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost opportunity costs

associated with effort expended and the loss of productivity addressing and attempting to mitigate




                                                  31
            Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 32 of 33




the actual and future consequences of the Data Breach, including but not limited to efforts spent

researching how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs

associated with placing freezes on credit reports; (vii) the continued risk to their PII, which remain

in Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

fails to undertake appropriate and adequate measures to protect the PII of customers and former

customers in its continued possession; (viii) future costs in terms of time, effort, and money that

will be expended to prevent, detect, contest, and repair the impact of the PII compromised as a

result of the Data Breach for the remainder of the lives of Plaintiff and Class Members; and (ix)

the diminished value of Defendant’s goods and services they received.

       132.    As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

Members have suffered and will continue to suffer other forms of injury and/or harm, including,

       133.    Defendant should be compelled to disgorge into a common fund or constructive

trust, for the benefit of Plaintiff and Class Members, proceeds that it unjustly received from

Plaintiff and Class Members. In the alternative, Defendant should be compelled to refund the

amounts that Plaintiff and Class Members overpaid for Defendant’s goods and services.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and all Class Members, request judgment

against the Defendant and that the Court grant the following:


For an Order certifying the Nationwide Class as defined herein, and appointing Plaintiff and their

Counsel to represent the Class;


       a.      For equitable relief enjoining Defendant from engaging in the wrongful conduct

               complained of herein pertaining to the misuse and/or disclosure of Plaintiff’s and



                                                 32
           Case 1:20-cv-06984-AT Document 7 Filed 09/02/20 Page 33 of 33




              the Class Members’ PII, and from refusing to issue prompt, complete, any

              accurate disclosures to the Plaintiff and Class members;

      b.      For equitable relief compelling Defendant to use appropriate cyber security

              methods and policies with respect to PII collection, storage, protection, and

              disposal, and to disclose with specificity to Plaintiff and Class Members the type

              of PII compromised;

      c.      For an award of damages, including actual, nominal, and consequential damages,

              as allowed by law in an amount to be determined;

      d.      For an award of punitive damages;

      e.      For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

      f.      For prejudgment interest on all amounts awarded; and

      g.      Such other and further relief as this Court may deem just and proper.


                                    DEMAND FOR JURY TRIAL


              Plaintiff hereby demands that this matter be tried before a jury.


Date: September 2, 2020

                                            Respectfully Submitted,

                                            /s/ James E. Cecchi
                                            James E. Cecchi
                                            5 Becker Farm Road
                                            Roseland, New Jersey 07068
                                            Telephone: (973) 994-1700
                                            Facsimile: (973) 994-1744
                                            Email: jcecchi@carellabyrne.com

                                            Counsel for Plaintiff and the Proposed Class




                                               33
